     Case 3:20-cv-01270-LAB-MDD Document 28 Filed 03/22/21 PageID.246 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    MARLON BLACHER,                                    Case No.: 20cv1270-LAB-MDD
12                                      Plaintiff,
                                                         ORDER GRANTING IN PART
13    v.                                                 DEFENDANTS’ EX PARTE
14    RALPH DIAZ, et al.,                                MOTION TO STAY

15                                  Defendants.          [ECF No. 24]
16
17         On February 25, 2021, Defendants filed an Ex Parte Application to Modify the
18   Scheduling Order, requesting that the case be stayed pending Plaintiff’s return to
19   California. ECF No. 24. As noted in the Order Setting Briefing Schedule, the Court
20   construes Defendants’ Ex Parte Application to Modify the Scheduling Order as a motion
21   to stay. See ECF No. 25. Plaintiff filed a response disputing some of the facts regarding
22   his criminal case(s) in Florida, but these facts have no bearing on the motion to stay. See
23   ECF No. 27. Plaintiff also requests that counsel be appointed. Id. at 3.
24         “[T]he power to stay proceedings is incidental to the power inherent in every court
25   to control disposition of the causes on its docket with economy of time and effort for
26   itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936).
27   “The exertion of this power calls for the exercise of [] sound discretion.” CMAX, Inc. v.
28   Hall, 300 F.2d 265, 268 (9th Cir. 1962). In determining whether to grant a stay, “the

                                                     1
                                                                                20cv1270-LAB-MDD
     Case 3:20-cv-01270-LAB-MDD Document 28 Filed 03/22/21 PageID.247 Page 2 of 3



 1   competing interests [that] will be affected by the granting or refusal to grant a stay must
 2   be weighed.” Lockyer v. Mirant Corp., 398 F.3d 1098, 1110 (9th Cir. 2005) (citing
 3   CMAX, Inc., 300 F.2d at 268). Those interests include: (1) “the possible damage which
 4   may result from the granting of a stay,” (2) “the hardship or inequity which a party may
 5   suffer in being required to go forward,” and (3) “the orderly course of justice measured in
 6   terms of the simplifying or complicating of issues, proof, and questions of law which
 7   could be expected to result from a stay.” Id.
 8         Here, a stay is warranted, although not for an indefinite time. Defendants have
 9   informed the Court that Plaintiff is currently out-to-court in Florida, where he has
10   multiple other cases pending. See ECF No. 24 at 2. Given the uncertainty regararding
11   those proceedings and travel restrictions related to the ongoing COVID-19 pandemic,
12   Defendants are unable to predict how long Plaintiff will remain in custody in Florida
13   before he is transferred back to California. Id. Plaintiff does not express that he opposes
14   the motion to stay, but does reassert his request for appointed counsel “because such
15   counsel can handle all the pre-trial matters without the Plaintiff’s presence at California.”
16   ECF No. 27 at 3. The Court denied Plaintiff’s initial Motion to Appoint Counsel on
17   February 4, 2021. ECF No. 23.
18         The Court anticipates little to no damage will result from granting a limited stay.
19   The parties have only recently commenced discovery. See ECF No. 20. Staying the case
20   at least temporarily would likely make it easier for the parties to conduct discovery and
21   for the Court to manage discovery as needed. Requiring the parties to go forward in this
22   case could cause some hardship to both sides. At the moment, it is unclear whether
23   Plaintiff must be deposed in Florida in order for the parties to meet the deadlines set by
24   the Court’s Scheduling Order. ECF No. 24 at 2-3. Further, Plaintiff may find it
25   challenging to prosecute this case while out-to-court dealing with the criminal charges he
26   is facing in another state. Id. As the Court has no information that the charges Plaintiff
27   faces in Florida are relevant to this case, the third factor does not weigh for or against
28   granting the requested stay.

                                                     2
                                                                                  20cv1270-LAB-MDD
     Case 3:20-cv-01270-LAB-MDD Document 28 Filed 03/22/21 PageID.248 Page 3 of 3



 1         Upon due consideration, and good cause appearing, the Court GRANTS IN PART
 2   AND DENIES IN PART Defendants’ ex parte motion to stay the case. The case is
 3   ORDERED stayed for 90 days from the date this order is docketed. In the meantime,
 4   Defendants are ORDERED to investigate Plaintiff’s status and determine, if possible,
 5   when he will return to California so as to be able to be deposed here and to litigate his
 6   claims here. Defendants must also explore possibilities for taking Plaintiff’s deposition
 7   remotely. Before the 90-day stay expires, Defendants may renew their request for a
 8   continuing stay. Any such request should explain what Defendants learned through their
 9   investigation, and also provide an estimate of when the stay will no longer be needed.
10         In light of the stay, the Court DENIES WITHOUT PREJUDICE Plaintiff's
11   motion to appoint counsel.
12         IT IS SO ORDERED.
13
14   Dated: March 19, 2021                         ____________________________________
                                                    Hon. Larry A. Burns
15
                                                    United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                                 20cv1270-LAB-MDD
